Title: From James Madison to Cyrus Griffin, 10 April 1788
From: Madison, James
To: Griffin, Cyrus


Letter not found. 10 April 1788. Acknowledged in Griffin to JM, 28 Apr. 1788. Requests Griffin to send The Federalist No. 69 (No. 70 in the McLeanThe Federalist, A Collection of Essays,
          Written in Favour of the New Constitution, by a Citizen of New-York. Printed by J.
        and A. McLean (New York, 1788). edition), omitted as enclosure with his last letter. Adoption of the Constitution in Virginia is uncertain.
